Order, Supreme Court, New York County (Myriam Altman, J.), entered February 6, 1990, which, inter alia, granted the defendants’ motion to dismiss the complaint on the ground of collateral estoppel, unanimously affirmed, with costs.
The claims raised in the instant complaint were presented, in a different form, in a 1986 complaint, which was dismissed as against all of the parties to the instant complaint, albeit on default as against the defendant law firm. Accordingly, as all of the issues presented by the instant complaint, were necessarily decided in the prior action (Gramatan Home Investors Corp. v Lopez, 46 NY2d 481), the complaint is barred by the doctrine of collateral estoppel (see, Boorman v Deutsch, 152 AD2d 48, lv dismissed 76 NY2d 889). Plaintiffs had a full and fair opportunity to litigate the issues raised in the instant complaint (see, Koch v Consolidated Edison Co., 62 NY2d 548, cert denied 469 US 1210). Concur—Carro, J. P., Milonas, Rosenberger and Kupferman, JJ.